       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 1 of 23




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                :
DISABILITY RIGHTS PENNSYLVANIA, :
                                :
                   Plaintiff,   :
                                :
              v.                : Civil Action No. ____________
                                :
ERIE COUNTY, PENNSYLVANIA,      :
                                :
                   Defendant.   :
                                :

                               COMPLAINT

I.   Introduction

     1.    Plaintiff, Disability Rights Pennsylvania (DRP), is the organiza-

tion designated pursuant to the Protection and Advocacy for Individuals

with Mental Illness Act (PAIMI Act), 42 U.S.C. §§ 10801-10827, and the

Developmental Disabilities Assistance and Bill of Rights Act (DD Act), 42

U.S.C. §§ 15041-15043, to protect the rights of and advocate for Pennsyl-

vanians with mental illness and developmental disabilities. DRP's authority

under the PAIMI and DD Acts includes the authority to access the records

of such individuals in certain circumstances.

     2.    In accordance with its authority under the PAIMI and DD Acts,

in December 2018 DRP submitted requests to the Erie County Public

Defenders' Office and the Erie County Office of Children and Youth, which
         Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 2 of 23




are administered by the Defendant, for the records of T.L., a 16-year-old

youth with mental illness and a developmental disability.

        3.   T.L. has been adjudicated dependent and the Erie County

Office of Children and Youth has physical and legal custody of him.

        4.   T.L. has been institutionalized in congregate settings for most

of the last few years, including state detention centers for most of the last

16 months. He has been subject to repeated physical restraints resulting in

physical and mental harm. On information and belief, he has not been

receiving the services and supports – including educational and life skills

services – that he needs to make a successful transition to adulthood.

        5.   Despite repeated requests for T.L.'s records and discussions

with Erie County's counsel to try to resolve this matter, Erie County has

refused to provide the records.

        6.   Defendant’s refusal to provide DRP with the requested records

relating to T.L. violates 42 U.S.C. § 1983 and the PAIMI and DD Acts.

DRP seeks appropriate declaratory and injunctive relief.

II.     Jurisdiction and Venue

        7.   The Court has jurisdiction over this lawsuit pursuant to 28

U.S.C. § 1331. Declaratory relief is sought under 28 U.S.C. §§ 2201 and

2202.


                                       2
         Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 3 of 23




       8.    Plaintiff’s claims are authorized by 42 U.S.C. § 1983, the PAIMI

Act, 42 U.S.C. §§ 10801-10827, and the DD Act, 42 U.S.C. §§ 15041-

15045.

       9.    Venue in this District is appropriate pursuant to 28 U.S.C. §

1391(b)(1)-(2) since Defendant is located in this District and the events and

omissions that gave rise to the Complaint occurred in this District.

III.   Parties

       10.   Plaintiff DRP is a non-profit Pennsylvania corporation. The

Commonwealth of Pennsylvania has designated DRP as the organization

with responsibility to advocate for and protect the rights of individuals with

disabilities and to investigate abuse and neglect of individuals with

disabilities pursuant to, inter alia, the PAIMI and DD Acts.

       11.   Defendant Erie County is a Pennsylvania county of the third

class. 16 P.S. § 210(3). The Office of Children and Youth (OCY) and the

Public Defenders' Office (PDO) are two agencies within Erie County. OCY

is responsible to administer the child welfare system in Erie County,

including exercising custodial responsibility for Erie County children who

have been adjudicated dependent and/or delinquent. The PDO is respon-

sible to provide legal representation to Erie County citizens in certain




                                       3
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 4 of 23




criminal proceedings, including Erie County juveniles in delinquency cases,

who are not financially able to retain counsel.

IV.   Factual Background

      12.   Pursuant to the Developmental Disabilities Assistance and Bill

of Rights Act (the DD Act), 42 U.S.C. §§ 15041-15045, the Protection and

Advocacy for Individuals with Mental Illness Act (the PAIMI Act), 42 U.S.C.

§§ 10801-10827, and the Protection and Advocacy of Individual Rights Act

(the PAIR Act), 29 U.S.C. § 794e, Congress authorized states to designate

protection and advocacy systems (P&A systems).

      13.   Congress authorized designated P&A systems to protect the

rights of and advocate for individuals with developmental disabilities under

the DD Act, 42 U.S.C. § § 15041,15043(a)(1), individuals with mental

illness under the PAIMI Act, 42 U.S.C. §§ 10801(b), 10805(a), and indivi-

duals with disabilities not otherwise covered by the DD or PAIMI Act under

the PAIR Act, 29 U.S.C. §§ 794e(a)(1), 794e(f).

      14.   DRP is the P&A system designated by the Commonwealth of

Pennsylvania to protect the rights of and advocate for Pennsylvanians with

disabilities pursuant to the DD, PAIMI, and PAIR Acts.




                                      4
        Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 5 of 23




      15.   For purposes of the PAIMI Act, an individual with mental illness

is a person who has a significant mental illness or emotional impairment.

42 U.S.C. § 10802(4).

      16.   For purposes of the DD Act, an individual with a developmental

disability is a person who has a severe, chronic disability that: (a) is

attributable to a mental or physical impairment; (b) manifested before age

22; (c) is likely to continue indefinitely; (d) results in substantial functional

limitations in three or more of the following major life activities: self-care;

language; learning; mobility; self-direction; capacity for independent living;

and economic self-sufficiency; and (e) reflects the individual's need for

services, supports, or other assistance. 42 U.S.C. § 15002(8).

      17.   The PAIMI and DD Acts confer upon P&A systems, such as

DRP, the authority to investigate incidents of abuse and neglect of

individuals with, respectively, mental illness and developmental disabilities

when the incidents are reported or there is probable cause to believe that

the incidents occurred. 42 U.S.C. §§ 10805(a)(1)(A), 15043(a)(2)(B).

      18.   The PAIMI and DD Acts define "abuse" to include, inter alia,

actions or failures to act by employees of facilities that provide care and

treatment which causes or may cause injury to an individual with mental




                                         5
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 6 of 23




illness, including inappropriate use of restraints. 42 C.F.R. § 51.2; 45

C.F.R. § 1326.19.

      19.   The PAIMI and DD Acts define “neglect” to encompass, inter

alia, acts or omissions by a person responsible for providing services,

supports, or other assistance to a person with a covered disability which

caused or may cause injury to such a person. Neglect includes the failure

to establish or implement an appropriate program or treatment plan,

including a discharge plan, failure to provide a safe environment, and

failure to maintain adequate and appropriately trained staff. 42 C.F.R. §

51.2; 45 C.F.R. § 1326.19.

      20.   To assure that P&A systems, such as DRP, can implement

their investigative authority, the PAIMI and DD Acts provide them with

certain tools. Among those tools is the right to access the records of

individuals with, respectively, mental illness and developmental disabilities

under defined circumstances. 42 U.S.C. §§ 10805(a)(4), 15043(a)(2)(I).

      21.   P&A systems, such as DRP, have the right to access the

records of individuals with mental illness and developmental disabilities if

they or their guardians or legal representatives authorize such access. 42

U.S.C. § 10805(a)(4)(A) and 42 C.F.R. § 51.41(b)(1) (PAIMI Act); 42

U.S.C. § 15043(a)(2)(I)(i) and 45 C.F.R. § 1326.25(a)(1) (DD Act). A P&A


                                      6
        Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 7 of 23




system has the right to obtain the records of individuals with disabilities

who authorize such access regardless of whether the system is investi-

gating abuse or neglect.

      22.   A P&A system, such as DRP, also can obtain the records of an

individual with mental illness or developmental disability under either of the

following circumstances:

            a.    First, if the individual is unable to authorize such access

(e.g., to the extent state law may limit his or her access to records if s/he is

a minor) and the individual either does not have a legal guardian or his or

her legal guardian is the government, the P&A system can access his or

her records when it has received a complaint or has probable cause to

believe that he or she has been subject to abuse or neglect. 42 U.S.C. §

10805(a)(4)(B) and 42 C.F.R. § 51.41(b)(2) (PAIMI Act); 42 U.S.C. §

15043(a)(2)(I)(ii) and 45 C.F.R. § 1326.25(a)(2) (DD Act).

            b.    Second, if the individual has a non-governmental

guardian or legal representative, the P&A system may access his or her

records if: (i) the system has contacted and offered assistance to the

guardian; (ii) the guardian has failed or refused to act on behalf of the

individual; and (iii) the P&A system has probable cause to believe that the

individual has been subject to abuse or neglect (in the case of the DD Act)


                                       7
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 8 of 23




or that the individual's health or safety is in serious and immediate jeopardy

(in the case of the PAIMI Act). 42 U.S.C. § 10805(a)(4)(C) and 42 C.F.R. §

51.41(c) (PAIMI Act); 42 U.S.C. § 15043(a)(2)(I)(iii) and 45 C.F.R. §

1326.25(a)(3) (DD Act).

      23.   The Erie County OCY is the children and youth agency in Erie

County responsible to implement the powers and duties to provide child

welfare services in accordance with Pennsylvania law, 62 P.S. § 2305.

      24.   The Erie County OCY, like all local children and youth services

agencies, is responsible to provide services to help maintain children in

their own homes; prevent neglect, abuse, and exploitation; overcome

problems that result in dependency or delinquency; and provide adequate

substitute care to any child in need of such care. 62 P.S. § 2305; 55 Pa.

Code § 3130.12(c).

      25.   The Erie County OCY, like all local children and youth services

agencies, is responsible to provide services and care for children and youth

who have been adjudicated dependent or delinquent pursuant to the

Pennsylvania Juvenile Act, 42 Pa. Cons. Stat Ann. Ch. 63. 62 P.S. § 2305;

55 Pa. Code § 3130.12(c)(5).

      26.   In November 2017, DRP conducted an on-site monitoring and

investigation at Loysville Youth Development Center (Loysville YDC), a


                                      8
        Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 9 of 23




state-operated detention center for youth who have been adjudicated

delinquent located in Perry County.

      27.   During DRP's visit to Loysville YDC, DRP staff met with and

interviewed T.L.

      28.   In November 2018, DRP staff visited North Central Secure

Treatment Unit (NCSTU). NCSTU is a state-operated detention center for

youth who have been adjudicated delinquent located in Montour County.

      29.   During DRP's visit to NCSTU, DRP staff met with and

interviewed T.L.

      30.   T.L., who is now 16 years old, is a resident of Erie County.

      31.   T.L. has mental illness, including diagnoses of post-traumatic

stress disorder, disruptive mood dysregulation disorder, conduct disorder,

and attention deficit hyperactivity disorder.

      32.   T.L.'s mental health impairments are developmental disabilities

since they manifested prior to age 22, are likely to continue indefinitely,

result in substantial functional limitations in self-care, learning, self-

direction, and capacity for independent living, and reflect his need for

services and supports for those disabilities.

      33.   T.L. also has asthma.




                                         9
        Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 10 of 23




      34.   The Erie County OCY instituted proceedings in or around 2013

to adjudicate T.L. as dependent. On information and belief, the proceed-

ings were instituted because T.L. had been physically abused in his family

home.

      35.   The Pennsylvania Court of Common Pleas in Erie County

adjudicated T.L. as dependent and gave the Erie County OCY legal and

physical custody of T.L. The most recent court order in the dependency

proceeding dated September 21, 2018 provides that "[t]here shall be no

visitation and/or contact between the parents and the minor child." T.L.

remains in the physical and legal custody of the Erie County OCY.

      36.   On information and belief, in or around 2015, the Pennsylvania

Court of Common Pleas in Erie County adjudicated T.L. as delinquent.

Counsel from the Erie County PDO represented him in those proceedings.

      37.   Since coming into the custody of the Erie County OCY, T.L. has

been placed primarily in institutional settings, including a psychiatric hospi-

tal and a residential treatment facility.

      38.   Since October 2017, T.L. has primarily lived in state-operated

youth detention centers. Between mid-October and mid-December 2017,

he was placed at Loysville YDC. In mid-January 2018, T.L. was placed at

NCSTU, where he remains.


                                        10
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 11 of 23




      39.     Far from thriving in the institutional settings, T.L. seemingly has

made little, if any, progress and he is hurtling toward adulthood without

securing the education, life skills, personal connections, and mental health

stability he will need to succeed in society.

      40.     In the 12 months he was in a residential treatment facility

between 2016 and 2017, he had 32 disciplinary sanctions and the facility

discharged him for "failure to adjust."

      41.     In the mere two months at Loysville YDC at the end of 2017,

T.L. was involved in 13 "incidents," sometimes resulting in the use of

severe physical restraints that caused him physical and/or mental harm.

      42.     At NCSTU, T.L. also has been subjected to repeated use of

physical restraints, resulting in physical and mental harm. T.L.'s asthma

places him at high risk of potentially serious injury when he is physically

restrained.

      43.     After more than a year at NSCTU, T.L. has seemingly made

little progress. He has cycled through his treatment groups and has not

implemented the treatment concepts in a consistent manner.

      44.     T.L. is described as "the scapegoat on the dorm" at NCSTU.




                                        11
        Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 12 of 23




      45.    T.L.'s education has apparently suffered during his time in OCY

custody. He is currently in 8th grade. As of September 2018, his reading

and math skills were tested at about the fourth-grade level.

      46.    T.L.'s life skills have fared no better. As of January 2019, his

test scores on six life skill domains (such as daily living, self-care, housing

and money management) ranged from 21% to 52%.

      47.    A psychiatric evaluation dated October 23, 2017 conducted at

Loysville YDC suggested that T.L. might have a diagnosis of intellectual

disability and indicated that he should be tested for that disability. On

information and belief T.L. has not received testing to determine if he has

intellectual disability. Such a diagnosis might explain T.L.'s ongoing

struggles with education and independent living skills and his inability to

benefit from mental health services that are not adapted for people with

intellectual disability.

      48.    Despite T.L.'s lack of progress at NCSTU, his projected release

date is not until October 2019. To date, the Erie County OCY has not

identified any release resource for him. He cannot return to his family and

efforts to identify other kin have been unsuccessful. Unless and until the

Erie County OCY identifies familial or other community supports, he is likely

to remain at NCSTU, possibly beyond October 2019.


                                       12
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 13 of 23




      49.   When DRP interviewed him at Loysville YDC in 2017 and at

NCSTU in 2018, T.L. signed authorizations to allow DRP to access his

records from the Pennsylvania Department of Human Services (PaDHS).

DRP submitted requests for T.L.'s records to PaDHS together with T.L.'s

authorizations following those interviews. PaDHS produced the requested

records.

      50.   During DRP's interview with T.L. at NCSTU, T.L. signed a

separate release to allow DRP to access his records from the Erie County

OCY and PDO.

      51.   On December 10, 2018, DRP sent letters to the Erie County

OCY and PDO, together with copies of T.L.'s signed authorization. DRP

requested that those agencies provide records relating to T.L. pursuant to

the DD and PAIMI Acts.

      52.   DRP sought T.L.'s records from Erie County to conduct an

abuse and neglect investigation relating to his treatment and services.

      53.   By email dated December 14, 2018, Erie County's Solicitor

responded to DRP's requests for records directed to the OCY and PDO.

The Solicitor stated that the authorization submitted by DRP and signed by

T.L. was not valid because it was not executed by a guardian or person

with authority to sign on his behalf. The Solicitor told DRP that one of


                                     13
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 14 of 23




T.L.'s birth parents would need to provide an authorization since their

parental rights had not been legally terminated.

      54.   By email dated December 20, 2018, DRP responded to the Erie

County Solicitor. In that email, DRP wrote that: (a) T.L. has authority to

authorize the release of his own mental health records pursuant to the

Mental Health Procedures Act, 55 Pa. Code § 5100.33, so Erie County

would at least have to produce those records in its possession, custody, or

control; (b) if DRP's understanding that T.L. had been adjudicated

dependent was mistaken then Erie County should provide documentation

to that effect as well as contact information for his parents; and (c) DRP is

entitled to access the requested records without any authorization since it

had probable cause to conclude that he had been subject to abuse or

neglect.

      55.   Receiving no response, DRP again emailed the Erie County

Solicitor on January 22, 2019 to inquire as to the status of the records

request. The Solicitor responded by email the same day stating that its

"position had not changed." Nevertheless, the Solicitor went on to state

that he was "informed that the only guardian who has been appointed is a

guardian ad litem designated by the Court in order to avoid ex parte




                                      14
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 15 of 23




proceedings" – a statement which in fact reflected a change from his prior

position that T.L.'s parents must authorize the release of his records.

      56.   Responding by email to the Erie County Solicitor later the same

day on January 22, 2019, DRP asked the Solicitor to: (a) confirm that the

County would not release even T.L.'s mental health records, and (b)

provide the guardian ad litem's contact information. The Solicitor confirmed

by email dated January 23, 2019 that the County would not release any

records pursuant to T.L.'s authorization and provided the contact informa-

tion for T.L.'s guardian ad litem.

      57.   Although DRP did not agree with the Solicitor's statement that

T.L.'s guardian ad litem had authority to authorize release of the requested

records, in an effort to resolve the issue and secure the records DRP sent a

letter via mail and email to T.L.'s guardian ad litem on January 25, 2019.

DRP provided her with a copy of T.L.'s authorization to release his Erie

County records to DRP. DRP also advised her that it had probable cause

to believe that T.L. had been subject to abuse or neglect. DRP told her that

Erie County's position was that she, as his guardian ad litem, had authority

to authorize the release of T.L.'s records from the Erie County OCY and

PDO. DRP enclosed a release form authorizing the release of T.L.'s

records and requested that she sign it.


                                     15
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 16 of 23




     58.   On January 31, 2019, T.L.'s guardian ad litem sent a letter by

mail and email to DRP. In that letter, she stated that Pennsylvania law did

not allow her to even confirm or deny that she represented T.L. She further

wrote that guardians ad litem only represented the interests of dependent

youth in Dependency Court and Orphan's Court. She concluded: "I am not

the guardian of any of the children I represent; rather, I am the guardian ad

litem. The Office of Children and Youth is the legal guardian of dependent

children in Erie County. … I have no legal authority to authorize the

release of any information pertaining to any of my dependent child clients."

     59.   DRP forwarded the January 31, 2019 letter from T.L.'s guardian

ad litem to the Erie County Solicitor on the same day. DRP advised that

since T.L. is a dependent child whose legal guardian is the government,

DRP is entitled to the records requested. DRP again requested that Erie

County produce the requested documents.

     60.   On or around February 4, 2019, outside counsel for Erie County

contacted DRP to discuss the matter. DRP explained its authority to

access T.L.'s records under federal law. Erie County's counsel requested

additional information supporting DRP's access authority, including other

cases in which it had enforced that authority. DRP promptly provided that

information.


                                     16
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 17 of 23




      61.   Erie County's outside counsel subsequently advised DRP that

he was meeting with the Erie County OCY and PDO staff and would advise

DRP of its decision.

      62.   On February 14, 2019, DRP emailed Erie County counsel

requesting an update on the status of the decision.

      63.   On February 22, 2019, Erie County's Solicitor emailed DRP

stating that the request for T.L.'s records had again been reviewed and that

the County "remains of the view that an effective release is necessary and

that it cannot, on its own authority, release the records you request. …

Even assuming that it had the power to authorize release, the County

would decline to do so as a matter of discretion as it does not have a basis

for the action."

      64.   The Erie County OCY and PDO, to date, have not produced to

DRP any of the requested records relating to T.L.

      65.   DRP is entitled to receive the requested records relating to T.L.

from the Erie County OCY and PDO pursuant to the PAIMI and DD Acts.

      66.   First, DRP is entitled to access some of T.L.'s records pursuant

to the provisions of the PAIMI and DD Acts that allow a P&A system, such

as DRP, to have access to all records of an individual who authorizes such

access or whose legal guardian or other legal representative authorizes


                                     17
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 18 of 23




such access. 42 U.S.C. § 10805(a)(4)(A) and 42 C.F.R. § 51.41(b)(1)

(PAIMI Act); 42 U.S.C. § 15043(a)(2)(I)(i) and 45 C.F.R. § 1326.25(a)(1)

(DD Act).

            a.    T.L. executed a release, authorizing DRP to access his

records from the Erie County OCY and PDO.

            b.    Pursuant to the Mental Health Procedures Act and its

implementing regulations, youth age 14 and older have authority to release

their mental health records. 55 Pa. Code § 5100.33. T.L.'s authorization

thus required Erie County to produce to DRP his mental health records

(including, but not limited to, psychiatric evaluations and records relating to

his placement in mental health programs or facilities).

            c.    Pursuant to Juvenile Court Rule 160.A.2, a juvenile in a

delinquency proceeding has authority to access the official court record,

which would be in the possession, custody or control of the Erie County

PDO. T.L.'s authorization thus required Erie County to produce that official

court record to DRP.

      67.   Second, to the extent that there are some records to which T.L.

is unable to authorize access, DRP still is entitled to access those records.

The PAIMI and DD Acts provide that a P&A system, such as DRP, can

access the records of an individual with respect to whom there is probable


                                      18
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 19 of 23




cause to believe that s/he has been subject to abuse or neglect if the

individual is unable to authorize access and if s/he either does not have a

legal guardian or has a legal guardian which is a state or one of its political

subdivisions (i.e., a governmental guardian). 42 U.S.C. § 10805(a)(4)(B)

and 42 C.F.R. § 51.41(b)(2) (PAIMI Act); 42 U.S.C. § 15043(a)(2)(I)(ii) and

45 C.F.R. § 1326.25(a)(2) (DD Act).

            a.    The PAIMI and DD Act regulations define "legal guardian,

conservator, and legal representative" to include individuals appointed by

state court and whose appointments are subject to regular judicial review

and who are authorized to make decisions. It does not include attorneys or

other persons acting on behalf of an individuals with disabilities only in

individual legal matters. 42 C.F.R. § 51.2 (PAIMI Act); 45 C.F.R. § 1326.19

(DD Act).

            b.    T.L.'s guardian ad litem is not his legal guardian or

representative under the PAIMI and DD Acts. She has been appointed

only as a representative for him in his dependency proceeding and as his

educational decision-maker.

            c.    T.L.'s birth parents are not his legal guardians or repre-

sentatives. The Court of Common Pleas not only removed T.L. from their




                                      19
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 20 of 23




custody, but it even barred any visitation or contact between T.L. and his

parents.

            d.     The Court of Common Pleas appointed the Erie County

OCY, an agency of Erie County and thus a governmental guardian, to have

physical and legal custody of T.L. with authority to make decisions for him.

As such, the Erie County OCY is T.L.'s legal guardian or representative

under the DD and PAIMI Acts.

            e.     DRP has made a determination that it has probable cause

to conclude that T.L. has been subject to abuse and neglect based on, inter

alia, his subjection to inappropriate and harmful restraints at Loysville YDC

and NCSTU; his placement in unnecessarily segregated settings where he

has not received appropriate mental health treatment; the failure to assure

he has access to appropriate educational and life skills services to prepare

him for adulthood in light of his disabilities; and the failure to timely assess

whether he has an intellectual disability and, if so, to assure that he has

appropriate services.

            f.     Since DRP is seeking records from Erie County relating

to, inter alia, its decisions relating to T.L. and Erie County is his legal

representative, Erie County has a conflict of interest that would preclude it

from making an impartial decision on whether to release his records.


                                        20
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 21 of 23




     68.   Third, the PAIMI and DD Acts would still authorize DRP's

access to T.L.'s records even if the Erie County OCY was not a govern-

mental guardian. The PAIMI and DD Acts provide that a P&A system, such

as DRP, can access the records of an individual who has a non-govern-

mental guardian or legal representative if (in the case of the DD Act) the

P&A system has probable cause to believe that the individual has been

subject to abuse or neglect or if (in the case of the PAIMI Act) the P&A

system has probable cause to believe that the individual's health or safety

is in serious and imminent jeopardy and (in the case of both the DD and

PAIMI Acts) as long as the P&A system has contacted the guardian or legal

representative and s/he fails or refuses to act. 42 U.S.C. § 10805(a)(4)(C)

and 42 C.F.R. § 51.41(c) (PAIMI Act); 42 U.S.C. § 15043(a)(2)(I)(iii) and 45

C.F.R. § 1326.25(a)(3) (DD Act).

           a.    DRP has contacted T.L.'s legal guardian or representa-

tive, Erie County, which has refused to act on his behalf.

           b.    DRP has determined that it has probable cause both to

believe that T.L. has been subject to abuse or neglect and, in addition, to

believe that T.L.'s health and safety is in serious and immediate jeopardy.

T.L. has been subject to repeated use of physical restraints at Loysville

YDC and NCSTU that have caused him physical and emotional harm.


                                     21
       Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 22 of 23




Given his history, it is likely those restraints will continue to be used and,

particularly given his asthma, they place him at great risk of harm.

V.    Claims

      69.   Paragraphs 1 through 68 are incorporated herein by reference.

      70.   DRP has been designated as the protection and advocacy

system in Pennsylvania pursuant to the PAIMI and DD Acts.

      71.   Under 42 U.S.C. § 1983, the Defendant may not act under color

of state law to deny DRP the access to records to which it is entitled under

the PAIMI and DD Acts.

      72.   The PAIMI and DD Acts confer authority on DRP to “pursue

administrative, legal, and other appropriate remedies to ensure the

protection of individuals with mental illness who are receiving care or

treatment in” Pennsylvania. 42 U.S.C. §§ 10805(a)(1)(B),

15043(a)(2)(A)(i).

      73.   T.L. is an individual with mental illness who is within the group

of persons for whom DRP may advocate under the PAIMI Act. 42 U.S.C. §

10802(4).

      74.   T.L. is an individual with a developmental disability who is

within the group of persons for whom DRP may advocate under the DD

Act. 42 U.S.C. § 15002(8).


                                       22
           Case 1:19-cv-00062-SPB Document 1 Filed 03/07/19 Page 23 of 23




          75.   Defendant has refused to provide DRP with T.L.'s records

contrary to the requirements of the PAIMI and DD Acts, 42 U.S.C. §§

10805(a)(4), 15043(a)(2)(I).

          76.   Defendant’s actions and omissions under color of state law

violate 42 U.S.C. § 1983 and the PAIMI Act, 42 U.S.C. § 10805(a)(4) and

42 C.F.R. § 51.41, and the DD Act, 42 U.S.C. § 15043(a)(2)(I) and 45

C.F.R. § 1326.25.

VI.       Relief Requested

          77.   Plaintiff respectfully requests that the Court award the following

relief:

                a.    exercise jurisdiction over this action;

                b.    issue appropriate declaratory and injunctive relief;

                c.    grant such other relief as may be appropriate, including

reasonable attorneys' fees and costs pursuant to 42 U.S.C. § 1988.

Dated: March 7, 2019                    By:    /s/ Andrew Favini
                                               Carol Horowitz (PA 81660)
                                               Andrew Favini (PA 316339)
                                               Disability Rights Pennsylvania
                                               429 Fourth Avenue, Suite 701
                                               Pittsburgh, PA 15219-1505
                                               (412) 391-5225
                                               (412) 467-8940 (fax)
                                               chorowitz@disabilityrightspa.org
                                               afavini@disabilityrightspa.org

                                               Counsel for Plaintiff
                                          23
